Exhibit 10.1
 
DeVry Inc.
 
Amended and Restated Incentive Plan of 2005
 
 
1.
Purpose.  The purposes of the DeVry Inc. Incentive Plan of 2005 (the “Plan”) are
(i) to encourage outstanding individuals to accept or continue employment with
DeVry Inc. (“DeVry” or the “Company”) and its subsidiaries or to serve as
directors of DeVry, and (ii) to furnish maximum incentive to those persons to
improve operations and increase profits and to strengthen the mutuality of
interest between those persons and DeVry’s shareholders by providing them stock
options and other stock and cash incentives.

 
2.
Administration.  The Plan will be administered by the Compensation Committee
(the “Committee”) of the DeVry Board of Directors, which consists of two or more
directors as the Board may designate from time to time, each of whom shall
satisfy such requirements as:

 
 
(a)
the Securities and Exchange Commission may establish for administrators acting
under plans intended to qualify for exemption under Rule 16b-3 or its successor
under the Securities Exchange Act of 1934 (the “Exchange Act”);

 
 
(b)
the New York Stock Exchange may establish pursuant to its rule-making authority;
and

 
 
(c)
the Internal Revenue Service may establish for outside directors acting under
plans intended to qualify for exemption under Section 162(m) of the Internal
Revenue Code of 1986, as amended (the “Code”).

 
The Committee shall have the authority to construe and interpret the Plan and
any awards granted thereunder, to establish and amend rules for Plan
administration, to change the terms and conditions of options and other awards
at or after grant, and to make all other determinations which it deems necessary
or advisable for the administration of the Plan. The determinations of the
Committee shall be made in accordance with their judgment as to the best
interests of DeVry and its shareholders and in accordance with the purposes of
the Plan. A majority of the members of the Committee shall constitute a quorum,
and all determinations of the Committee shall be made by a majority of its
members. Any determination of the Committee under the Plan may be made without
notice or meeting of the Committee, in writing signed by all the Committee
members. The Committee shall authorize the Company’s chief executive officer
(the “CEO”) or one or more other officers of the Company to (i) select employees
to participate in the Plan, (ii) determine, from the total number of option
shares and other awards approved by the Committee, the number of option shares
and other awards to be granted to such participants, and (iii) determine the
applicable terms and conditions of such awards, except in each case with respect
to awards to officers subject to Section 16 of the Exchange Act or officers who
are or may become “covered employees” within the meaning of Section 162(m) of
the Code (“Covered Employees”).  Any reference in the Plan to the Committee
(other than in Section 19) shall include such authorized officer or officers.
The CEO or such other officer(s) authorized to select employees to receive such
option shares and other awards shall provide written notice of all such action
to the Committee.
 
3.
Participants.  Participants may consist of all employees of DeVry and its
subsidiaries and all non-employee directors of DeVry. Any corporation or other
entity in which a 50% or greater interest is at the time directly or indirectly
owned by DeVry shall be a subsidiary for purposes of the Plan. Designation of a
participant in any year shall not require the Committee to designate that person
to receive an award in any other year or to receive the same type or size of
award as granted to the participant in any other year or as granted to any other
participant in any year. The Committee or, if authorized pursuant to Section 2
hereof, the CEO or one or more other officers of the Company shall consider all
factors deemed relevant in selecting participants and in determining the type
and amount of their respective awards.

 
 
 

--------------------------------------------------------------------------------

 
 
4.
Shares Available Under the Plan.  There is hereby reserved for issuance under
the Plan an aggregate of 6 million shares of DeVry common stock. If there is (i)
a lapse, expiration, termination or cancellation of any Stock Option or other
award prior to the issuance of shares thereunder or (ii) a forfeiture of any
shares of restricted stock or shares subject to stock awards prior to vesting,
the shares subject to these options or other awards shall be added to the shares
available for awards under the Plan. Shares covered by an award granted under
the Plan shall not be counted as used unless and until they are actually issued
and delivered to a participant. Any shares covered by a Stock Appreciation Right
shall be counted as used only to the extent shares are actually issued to the
participant upon exercise of the right. In addition, any shares covered by an
award which is settled in cash, shall be added to the shares available for
awards under the Plan. All shares issued under the Plan may be either authorized
and unissued shares or issued shares reacquired by DeVry. Under the Plan, no
participant may receive in any fiscal year (i) Stock Options relating to more
than 150,000 shares, (ii) Restricted Stock or Restricted Stock Units relating to
more than 50,000 shares, (iii) Stock Appreciation Rights relating to more than
125,000 shares, or (iv) Performance Shares relating to more than 50,000 shares.
No non-employee director may receive in any fiscal year Stock Options relating
to more than 15,000 shares or Restricted Stock Units relating to more than 5,000
shares. The shares reserved for issuance and the limitations set forth above
shall be subject to adjustment in accordance with Section 15 hereof. All of the
available shares may, but need not, be issued pursuant to the exercise of
Incentive Stock Options. Notwithstanding anything else contained in this Section
4 the number of shares that may be issued under the Plan for awards other than
Stock Options or Stock Appreciation Rights shall not exceed a total of 2 million
shares (subject to adjustment in accordance with Section 15 hereof).

 
5.
Types of Awards.  Awards under the Plan shall consist of Stock Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units, Performance
Stock, Performance Cash Awards, Annual Management Incentive Awards and Other
Stock or Cash Awards, all as described below.

 
6.
Stock Options.  Stock Options may be granted to participants, at any time as
determined by the Committee. The Committee or, if authorized pursuant to Section
2 hereof, the CEO or one or more other officers of the Company shall determine
the number of shares subject to each option and whether the option is an
Incentive Stock Option. The option price for each option shall be determined by
the Committee, but shall not be less than 100% of the fair market value of
DeVry’s common stock on the date the option is granted. Each option shall expire
at such time as the Committee shall determine at the time of grant. Options
shall be exercisable at such time and subject to such terms and conditions as
the Committee shall determine; provided, however, that no option shall be
exercisable later than the tenth anniversary of its grant. The option price,
upon exercise of any option, shall be payable to DeVry in full by (a) cash
payment or its equivalent, (b) tendering previously acquired shares having a
fair market value at the time of exercise equal to the option price or
certification of ownership of such previously-acquired shares, (c) delivery of a
properly executed exercise notice, together with irrevocable instructions to a
broker to promptly deliver to DeVry the amount of sale proceeds from the option
shares or loan proceeds to pay the exercise price and any withholding taxes due
to DeVry, and (d) such other methods of payment as the Committee, at its
discretion, deems appropriate. In no event shall the Committee cancel any
outstanding Stock Option for the purpose of reissuing the option to the
participant at a lower exercise price or reduce the option price of an
outstanding option.

 
 
 

--------------------------------------------------------------------------------

 
 
7.
Stock Appreciation Rights.  Stock Appreciation Rights (“SARs”) may be granted to
participants at any time as determined by the Committee. The Committee or, if
authorized pursuant to Section 2 hereof, the CEO or one or more other officers
of the Company shall determine the number of SARs to be granted to each
participant. A SAR may be granted in tandem with a Stock Option granted under
this Plan or on a free-standing basis. The grant price of a tandem SAR shall be
equal to the option price of the related option. The grant price of a
free-standing SAR shall be equal to the fair market value of DeVry’s common
stock on the date of its grant. A SAR may be exercised upon such terms and
conditions and for the term as the Committee in its sole discretion determines;
provided, however, that the term shall not exceed the option term in the case of
a tandem SAR or ten years in the case of a free-standing SAR. Upon exercise of a
SAR, the participant shall be entitled to receive payment from DeVry in an
amount determined by multiplying the excess of the fair market value of a share
of common stock on the date of exercise over the grant price of the SAR by the
number of shares with respect to which the SAR is exercised. The payment may be
made in cash or stock, at the discretion of the Committee. In no event shall the
Committee cancel any outstanding SAR for the purpose of reissuing the right to
the participant at a lower exercise price or reduce the exercise price of an
outstanding SAR.

 
8.
Restricted Stock and Restricted Stock Units.  Restricted Stock and Restricted
Stock Units may be awarded to participants under such terms and conditions as
shall be established by the Committee. The Committee or, if authorized pursuant
to Section 2 hereof, the CEO or one or more other officers of the Company shall
determine the amount or number of Restricted Stock and Restricted Stock Units to
be granted to each participant. Restricted Stock Units provide participants the
right to receive shares at a future date upon the attainment of certain
conditions specified by the Committee. Restricted Stock and Restricted Stock
Units shall be subject to such restrictions and conditions as the Committee
determines, including, without limitation, any of the following:

 
 
(a)
a prohibition against sale, assignment, transfer, pledge, hypothecation or other
encumbrance for a specified period;

 
 
(b)
a requirement that the holder forfeit such shares or units in the event of
termination of employment during the period of restriction; or

 
 
(c)
the attainment of performance goals described in Section 13 hereof.

 
 All restrictions shall expire at such times as the Committee shall specify.
 
9.
Performance Stock.  The Committee or, if authorized pursuant to Section 2
hereof, the CEO or one or more other officers of the Company shall designate the
participants to whom performance stock (“Performance Stock”) is to be awarded
and determine the number of shares, the length of the performance period and the
other terms and conditions of each such award; provided the stated performance
period will not be less than 12 months. Each award of Performance Stock shall
entitle the participant to a payment in the form of shares of common stock upon
the attainment of performance goals and other terms and conditions specified by
the Committee.

 
 Notwithstanding satisfaction of any performance goals, the number of shares
issued under a Performance Stock award may be adjusted by the Committee on the
basis of such further consideration as the Committee in its sole discretion
shall determine. However, the Committee may not, in any event, increase the
number of shares earned upon satisfaction of any performance goal by any
participant who is a Covered Employee. The Committee may, in its discretion,
make a cash payment equal to the fair market value of shares of common stock
otherwise required to be issued to a participant pursuant to a Performance Stock
award.
 
 
 

--------------------------------------------------------------------------------

 
 
10.
Performance Cash Awards.  The Committee or, if authorized pursuant to Section 2
hereof, the CEO or one or more other officers of the Company shall designate the
participants to whom Performance Cash Awards (“Performance Cash Awards”) are to
be awarded and determine the number of units and the terms and conditions of
each such award; provided the stated performance period will not be less than 12
months. Each Performance Cash Award shall entitle the participant to a payment
in cash upon the attainment of performance goals and other terms and conditions
specified by the Committee.

 
Notwithstanding the satisfaction of any performance goals, the amount to be paid
under a Performance Cash Award may be adjusted by the Committee on the basis of
such further consideration as the Committee in its sole discretion shall
determine. However, the Committee may not, in any event, increase the amount
earned under Performance Cash Awards upon satisfaction of any performance goal
by any participant who is a Covered Employee and the maximum amount earned by a
Covered Employee in any fiscal year may not exceed $1,000,000. The Committee
may, in its discretion, substitute actual shares of common stock for the cash
payment otherwise required to be made to a participant pursuant to a Performance
Cash Award.
 
11.
Annual Management Incentive Awards.  The Committee may designate DeVry executive
officers who are eligible to receive a monetary payment in any fiscal year based
on a percentage of an incentive pool equal to 5% of DeVry’s consolidated
operating earnings for the fiscal year. The Committee shall allocate an
incentive pool percentage to each designated participant for each fiscal year.
In no event may the incentive pool percentage for any one participant exceed 20%
of the total pool. Consolidated operating earnings shall mean the consolidated
earnings before income taxes of the Company, computed in accordance with
generally accepted accounting principles, but shall exclude the effects of
Special Items. Special Items shall include (i) gains or losses on the
disposition of a business, (ii) changes in tax or accounting regulations or
laws, or (iii) the effect of a merger or acquisition, as determined in
accordance with generally accepted accounting principles.

 
As soon as possible after the determination of the incentive pool for a fiscal
year, the Committee shall calculate the participant’s allocated portion of the
incentive pool based upon the percentage established at the beginning of the
fiscal year. The participant’s incentive award then shall be determined by the
Committee based on the participant’s allocated portion of the incentive pool
subject to adjustment in the sole discretion of the Committee. In no event may
the portion of the incentive pool allocated to a participant who is a Covered
Employee be increased in any way, including as a result of the reduction of any
other participant’s allocated portion.
 
12.
Other Stock or Cash Awards.  In addition to the incentives described in sections
6 through 11 above, the Committee may grant other incentives payable in cash or
in common stock under the Plan as it determines to be in the best interests of
DeVry and subject to such other terms and conditions as it deems appropriate;
provided an outright grant of stock will not be made unless it is offered in
exchange for cash compensation that has otherwise already been earned by the
recipient.

 
 
 

--------------------------------------------------------------------------------

 
 
13.
Performance Goals.  Awards of Restricted Stock, Restricted Stock Units,
Performance Stock, Performance Cash Awards and other incentives made under the
Plan to employees who are designated by the Committee as a member of the
Company’s senior leadership team shall be made subject to the attainment of
performance goals relating to one or more business criteria within the meaning
of Section 162(m) of the Code, including, but not limited to, cash flow; cost;
ratio of debt to debt plus equity; profit before tax, economic profit; earnings
before interest and taxes; earnings before interest, taxes, depreciation and
amortization; earnings per share; operating earnings; economic value added;
ratio of operating earnings to capital spending; free cash flow; net profit; net
sales; sales growth; price of DeVry common stock; return on net assets, equity,
invested capital or shareholders’ equity; market share; or total return to
shareholders (“Performance Criteria”). Awards of Stock Options under the Plan
may be made subject to attainment of such performance goals. Any Performance
Criteria may be used to measure the performance of the Company as a whole or any
business unit of the Company and may be measured relative to a peer group or
index. Any Performance Criteria may include or exclude Special Items (as defined
in section 11 above). In all other respects, Performance Criteria shall be
calculated in accordance with the Company’s financial statements, generally
accepted accounting principles, or under a methodology established by the
Committee prior to the issuance of an award which is consistently applied and
identified in the audited financial statements, including footnotes, or the
Management Discussion and Analysis section of the Company’s annual report.
However, the Committee may not in any event increase the amount of compensation
payable to a Covered Employee upon the attainment of a performance goal.

 
14.
Change in Control.  Except as otherwise determined by the Committee at the time
of grant of an award, upon a Change in Control of DeVry, all performance goals
shall be deemed achieved at target levels and all other terms and conditions
met; all outstanding Stock Options and SARs shall become vested and exercisable;
all restrictions on Restricted Stock and Restricted Stock Units shall lapse; all
Performance Stock shall be delivered; all Performance Cash Awards and Restricted
Stock Units shall be paid out as promptly as practicable; all Annual Management
Incentive Awards shall be paid out based on the consolidated operating earnings
of the immediately preceding year or such other method of payment as may be
determined by the Committee at the time of award or thereafter but prior to the
Change in Control; and all Other Stock or Cash Awards shall be delivered or
paid. A “Change in Control” shall mean:

 
 
(i)
the sale or disposition by the Company of all or substantially all of the assets
of the Company (or any transaction having a similar effect);

 
 
(ii)
the consummation of a merger or consolidation of the Company with any other
entity other than (A) a merger or consolidation which would result in the voting
interests of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
interests of the surviving entity) at least 50% of the combined voting power of
the voting interests of the Company or such surviving entity outstanding
immediately after such merger or consolidation, or (B) a merger or consolidation
effected to implement a recapitalization of the Company (or similar
transaction); or

 
 
(iii)
the acquisition, other than from the Company, by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)), of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 25% or more of
the then outstanding voting interests of the Company but excluding, for this
purpose, any such acquisition by the Company or any of its affiliates, or by any
employee benefit plan (or related trust) of the Company or any of its
affiliates.

 
 
 

--------------------------------------------------------------------------------

 
 
15.
Adjustment Provisions.

 
 
(a)
In the event of any change affecting the shares of DeVry Common Stock by reason
of stock dividend, stock split, reverse stock split, spin-off, recapitalization,
merger, consolidation, reorganization, share combination, exchange of shares,
stock rights offering, liquidation, extraordinary cash dividend, disaffiliation
of a subsidiary or similar event, the Committee shall make such adjustments (if
any) as it deems appropriate and equitable, in its discretion, to outstanding
awards to reflect such event, including without limitation, (1) adjustments in
the aggregate number or class of shares which may be distributed under the Plan,
the maximum number of shares which may be made subject to an award in any year
and in the number, class and option price or other price of shares subject to
the outstanding awards granted under the Plan; (2) the substitution of other
property (including, without limitation, other securities) for the stock covered
by outstanding awards; and (3) in connection with any disaffiliation of a
subsidiary, arrangement for the assumption, or replacement with new awards, of
awards held by participants employed by the affected subsidiary by the entity
that controls the subsidiary following the disaffiliation.

 
 
(b)
In the event of any merger, consolidation or reorganization of DeVry with or
into another corporation which results in the outstanding common stock of DeVry
being converted into or exchanged for different securities, cash or other
property, or any combination thereof, there shall be substituted, on an
equitable basis as determined by the Committee in its discretion, for each share
of common stock then subject to an award granted under the Plan, the number and
kind of shares of stock, other securities, cash or other property to which
holders of common stock of DeVry will be entitled pursuant to the transaction.

 
16.
Substitution and Assumption of Awards.  The Board of Directors or the Committee
may authorize the issuance of awards under this Plan in connection with the
assumption of, or substitution for, outstanding awards previously granted to
individuals who become employees of DeVry or any subsidiary as a result of any
merger, consolidation, acquisition of property or stock, or reorganization other
than a Change in Control, upon such terms and conditions as the Committee may
deem appropriate.

 
17.
Nontransferability.  Each award granted under the Plan shall not be transferable
otherwise than by will or the laws of descent and distribution and each Stock
Option and SAR shall be exercisable during the participant’s lifetime only by
the participant or, in the event of disability, by the participant’s personal
representative. In the event of the death of a participant, exercise of any
award or payment with respect to any award shall be made only by or to the
executor or administrator of the estate of the deceased participant or the
person or persons to whom the deceased participant’s rights under the award
shall pass by will or the laws of descent and distribution. Notwithstanding the
foregoing, at its discretion, the Committee may permit the transfer of a Stock
Option by the participant, on a general or specific basis, subject to such terms
and conditions as may be established by the Committee.

 
 
 

--------------------------------------------------------------------------------

 
 
18.
Taxes.  DeVry shall be entitled to withhold the amount of any tax attributable
to any amounts payable or shares deliverable under the Plan, after giving the
person entitled to receive such payment or delivery notice and DeVry may defer
making payment or delivery as to any award, if any such tax is payable until
indemnified to its satisfaction. A participant may pay all or a portion of any
required withholding taxes arising in connection with the exercise of a Stock
Option or SAR or the receipt of shares hereunder by electing to have DeVry
withhold shares of common stock, having a fair market value equal to the amount
required to be withheld.

 
19.
Duration, Amendment and Termination.  No award shall be granted more than ten
years after the date of adoption of this Plan by the Board of Directors;
provided, however, that the terms and conditions applicable to any award granted
on or before such date may thereafter be amended or modified by mutual agreement
between DeVry and the participant, or such other person as may then have an
interest therein. The Board of Directors or the Committee may amend the Plan
from time to time or terminate the Plan at any time. However, no such action
shall reduce the amount of any existing award or change the terms and conditions
thereof without the participant’s consent. No material amendment of the Plan
shall be made without shareholder approval.

 
20.
Fair Market Value.  The fair market value of DeVry’s common stock at any time
shall be determined in such manner as the Committee may deem equitable, or as
required by applicable law or regulation.

 
21.
Other Provisions.

 
 
(a)
Any award under the Plan may also be subject to other provisions (whether or not
applicable to an award granted to any other participant) as the Committee
determines appropriate, including provisions intended to comply with federal or
state securities laws and stock exchange requirements, understandings or
conditions as to the participant’s employment, requirements or inducements for
continued ownership of common stock after exercise or vesting of awards, or
forfeiture of awards in the event of termination of employment shortly after
exercise or vesting, or breach of noncompetition or confidentiality agreements
following termination of employment.

 
 
(b)
In the event any award under this Plan is granted to an employee who is employed
or providing services outside the United States and who is not compensated from
a payroll maintained in the United States, the Committee may, in its sole
discretion, modify the provisions of the Plan as they pertain to such
individuals to comply with applicable law, regulation or accounting rules.

 
 
(c)
As determined appropriate by the Committee, any Award to a Participant who is an
officer subject to Section 16 of the Exchange Act may include provisions
requiring with respect to an Excess Award its forfeiture (regardless of whether
or not the Award is vested) and/or recoupment by any method determined
appropriate by the Committee, including but not limited to offset against other
Awards under the Plan.

 
 
(d)
For purposes of Section 21(c):

 
 
(i)
“Excess Award” shall mean all or a portion of an Award that the Committee
determines, in its sole discretion, either (A) was granted, vested and/or
settled based on the financial results that subsequently become Restated
Financials, and/or (B) its value was affected by the Restated Financials.

 
 
 

--------------------------------------------------------------------------------

 
 
 
(ii)
“Restated Financials” shall mean any applicable financial results of DeVry
and/or one or more of its affiliates that are subsequently restated due to
conduct by the Participant that the independent directors of the Board of
Directors or a committee of such board determine, in their sole discretion, was
knowing, intentionally fraudulent or illegal.

 
22.
Governing Law.  The Plan and any actions taken in connection herewith shall be
governed by and construed in accordance with the laws of the state of Delaware
(without regard to applicable Delaware principles of conflict of laws).

 
23.
Shareholder Approval.  The Plan, as amended, was adopted by the Board of
Directors on August 28, 2010, subject to shareholder approval. The Plan and any
awards granted thereunder shall be null and void if shareholder approval is not
obtained at the next annual meeting of shareholders.

 

